August    31,   1951


Hon. J. ‘N, Edgar                  Opinion   No, V-1270
Commissioner   of Education
Texas Education   Agency           Re:    Legality   of expending
Austin,  Texas                            funds appropriated      to
                                          the State Board of
                                          Education,    the State
                                          Bdara for Vocational
                                          Education,    and the
                                          State Department of
                                          Education    to purchase
                                          business   machines for
                                          use by all three of
                                          these components of
                                          the Central    Education
Dear Sir:                                 Agency 0

            Your request     for an opinion      relates    to the
authority     of the State Board of Education            to approve
the purchase        of business   machines from funds appro-
priated    by the General Appropriation          Bill    to be used
by the State Board of Education,           the State Board for
Vocational     Education,    and the State Department of
Education     for the biennium ending August 31, 1951.
You have stated       that the Legislative       Audit Committee
approved    the operating      budget for the Texas Educa-
tion Agency for the fiscal          year 1950-51 specifying
the amount budgeted to regular          salaries      and the
amount budgeted       to other operating      expenses,     author-
izing   the transfer      of unexpended balances        in the
regular    salaries    budget to the other operating          ex-
penses budget 0

             House Bill 322, Acts 51st Leg.,  R.S. 1949,
ch.   615,   p.1208,  at p0 1237, provides in part:


            “Subject    to the limitations   appearing
       at the end of this Act there is hereby ap-
       propriated    for each of the fiscal     years of
       the biennium ending August 31p 1951, the
       sum of Thirty-five      thousand Dollars    ($35,
       000) to the State Board of Eaucation,          the
       sum of Fifty     Thousand Dollars   (#50,000)    to
       the State Board of Vocational       Education,
Bon.    J. W. Edgar,        page 2 (V-1270 1



          and the sum of Four Hundred and Ninety
       c Thousand Dollars          ($490,000)   to the
         State Department of Educatian            from the
         Foundation       School Fund, created       by
         Senate Bill        117, Acts of the Regular
         Session,      51st Legislature,      1949, ana
          the sum of ‘Seventy-five         Thous,and Dol-
         lars   ($75,000)       to the Textbook Divi-
         sion of the State Department of Edu-
         cation    from the State Textbook Fund
         for salaries,        per diem of Board MemA
         bers,    office     supplies    and equipment,
         traveling       expenses,    and other neoes-
         sary expenses D

              “The     expenditure  of the above appro-
        priations       shall be subject   to the approv-
        al of the       Legislative  Audit Committee,
        and none       of the funds herein   provided
        shall be        spent until  such approval    shall
        have been       obtained.”

           We understand   that no question   is raised
concerning   approval   of the expenditure   by the leg-
islative   Audit Committee,    it having been represent-
ed that such approval     has been made in this in-
stance.

             Article      2654-1,   V. C. S,,     provides     in part:

              “Section   1, There is hereby estab-
        lished    a Central Education  Agency com-
        posed of the State Board of Education,
        the State Board for Vocational      Education,
        the State Commissioner     of Education,    and
        the State Department of Education.         It
        shall   oarry Put such educational     functions
        as may be assigned    to it by the Legisla-
        ture,   a 0 Qn

             Article      2654-3,   V.C,S,,     provides     in part:

             “Section   1, The State Board of Edu-
       cation    is hereby declared  to be the policy’
       forming and planning     body for the Public
       School System of the State.        It shall   also
       be the State Board for Vocational        Educa-
       tion,   and as such, said Board shall have
       all the powers and duties     conferred     upon
       it by the various    existing   statutes    now in
Hon. J. W. Edgar,       page 3 (V-1270)



       effect   relating    to the State     Board   for
       Vocational     Education.

            “Sec.  2. It shall have the duties
      and powers prescribed         in the statute      for
      the State Board of Education           and the
      State Board of Vocational          Education.     .
            it shall have the specific          responsi-
      hiity for adopting policies             enacting
      regulations     and establishing’general
      rules   for carrying     out the duties       placed
      upon it or upon the Central Education
      Agency by the Legislature.            The State
      Commissioner      of Education     shall be the
      executive    officer   through whom the State
      Board of Education       and the State Board
      of Vocational      Education    shall   carry out
      its policies      and enforce    its rules and
      regulations.      0 0 0n

           As shown by the above statutes,        the agencies
enumerated in the appropriation         are component parts
of the Central Education       Agency,   and we think it is
necessary    that they function    as a unit in order to
carry out the legislative       mandate clearly     expressed
in the statutes.      Cooperation    between the divisions
is necessary     in order that the appropriation        may be
expended in a manner to effectuate         the legislative
intent 0 Att’y     Gen. Op. 0-4674 (1942).

             It is to be noted that specific         authoriza-
tion is contained       in the foregoing    appropriation       for
the purchase of office        supplies   and equipment,      ana
it is our opinion       that the term “office      supplies     and
equipment” is sufficiently         broad in scope to cover
the purchase      of business   machines which are to be
utilized     in the offices    of the State Board of Eauoa-
tion,    State Board for Vocational       Education,    and. the
State Department of Education.           The provision     relat-
ing to the pruchase       of these machines,     being plain
and unambiguous and not susceptible          of oonstruction,
in our opinion, authorizes       the purchase of business
machines as outlined        in your opinion   request.

                        SUMMARY

           Sufficient     authority is contained
      in House Bill      322, Acts 51st Leg., R.S.
      1949, ch. 615 p. 1208 (General Appro-
      priation    Bi.113, as it relates   tr
Hon. J.   W. Edgar,   page 4 (V-1270)



      the State.Boara   of Education,    State
      Board for Vocational   Education,    and
      the State Qepartment of Education,
      for the purchase   of business    machines
      for use by such boards and department.

APPROVED:                           Yours   very   truly,

J. C. Davis,   Jr.                     PRICE DAMIEL
County Affairs    Division          Attorney  General

Jesse P. Luton, Jr.
Reviewing Assistant

Everett Hutchinson
Acting First Assistant

BW:awo